

Exhibit 10.2
NEW NYCON, INC.


NON-COMPETE AGREEMENT




By this Agreement effective March 31 2010, for good and valuable consideration,
the receipt of which is hereby acknowledged by the undersigned Officers of New
Nycon, Inc. (“Seller”), Seller hereby agrees not to directly or indirectly
compete with the business of NYCON CORPORATION (“Buyer”) and its successors and
assigns by engaging in any activities in the continental United States involving
the manufacture, distribution or sale of any re-enforcing and/or recyclable
fibers used in congealable materials such as asphalt or concrete (“Business
Operations”) for a  period of six (6) years following the closing of the asset
purchase transaction pursuant to the Asset Purchase Agreement of even date
herewith between Buyer and Seller or until the discontinuance of the Business
Operations of Buyer, whichever occurs first (“Non-Compete Period”).


During the Non-compete Period, Seller shall not own, manage, operate or consult
in a business in the continental United States substantially similar to or
competitive with the Business Operations of Buyer or such other business
activity in which Buyer may substantially engage during the term of this
Agreement.


Seller acknowledges and agrees that the services, creations, trade secrets of
Buyer and Buyer’s customers and contacts developed by Buyer are or are intended
to be marketed and licensed to customers throughout the United States.  Seller
further acknowledges and agrees to the reasonableness of the above outlined
non-compete restriction and the reasonableness of the geographic area and
duration of time which are a part of this Agreement.

 

--------------------------------------------------------------------------------

 

Any attempt on the part of Seller to induce employees of Buyer to leave Buyer’s
employ, or any effort by Seller to interfere with Buyer’s relationship with its
employees would be harmful and damaging to Buyer.  Seller agrees that during the
Non-compete Period, Seller will not in any way, directly or indirectly (i)
induce or attempt to induce any employee of Buyer to quit employment with Buyer;
(ii) otherwise interfere with or disrupt Buyer’s relationship with its
employees; (iii) solicit, entice, or hire away any employee of Buyer; or (iv)
hire or engage any employee of Buyer or any former employee of Buyer whose
employment with Buyer ceased less that one (1) year before the date of this
Agreement.


During the Non-Compete Period, Seller will not divert or attempt to divert from
Buyer any business Buyer has enjoyed or solicited from its customers including
any former customers of Seller.


Seller acknowledges that Buyer may, in reliance of this Agreement, provide
Seller access to trade secrets, customers and other confidential data and good
will of Buyer.  Seller agrees to retain said information as confidential and not
to use said information on its own behalf or disclose same to any third party.


This Non-Compete Agreement shall extend throughout the Continental United
States.

 
2

--------------------------------------------------------------------------------

 

This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, assigns, and personal representatives.



NEW NYCON, INC. (Seller)                     By:  
/s/ Brent Kopenhaver
 
Dated:
March 31, 2010
              NYCON CORPORATION (Buyer)                
 
  By:
/s/ Barry E. Fleck
 
Dated:
March 31, 2010
 


 
3

--------------------------------------------------------------------------------

 